 
Exhibit 10.4
 
PARENT GUARANTEE
 
TO: BNY TRUST COMPANY OF CANADA, IN ITS CAPACITY AS TRUSTEE OF STARS TRUST (the
"STARS Limited Partner")
 
AND TO: MONTREAL TRUST COMPANY OF CANADA, IN ITS CAPACITY AS TRUSTEE OF BAY
STREET FUNDING TRUST (the "Bay Street Limited Partner", and collectively with
the STARS Limited Partner, the "Limited Partners")
 
WHEREAS the Limited Partners, Aviscar Inc. ("Avis") and Budgetcar Inc.
("Budget") have entered into a fourth amended and restated limited partnership
agreement made as of the 20th day of April, 2005, as amended by amending
agreements between the parties dated October 11, 2005, July 7, 2006 and December
11, 2006 (collectively, and, as further amended, supplemented, modified,
restated or replaced from time to time, the "LP Agreement") relating to WTH
Funding Limited Partnership (the "Partnership");
 
AND WHEREAS, pursuant to the LP Agreement, Avis and Budget (collectively, the
"General Partners") have been appointed, and have agreed to act, as general
partners of the Partnership under, and in accordance with, the LP Agreement;
 
AND WHEREAS 1708437 Ontario Inc. has been appointed, and has agreed to act, as a
standby general partner of the Partnership under, and in accordance with, the LP
Agreement;
 
AND WHEREAS Avis Budget Car Rental, LLC (the "Guarantor") has agreed to
guarantee certain obligations of the General Partners on the terms and
conditions set out herein;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the Limited
Partners entering into the LP Agreement and for other consideration (the receipt
and sufficiency of which are acknowledged), the Guarantor agrees with each
Limited Partner as follows:
 
1.  Definitions.
 
(a)  In this Guarantee:
 
"CCRG Undertaking" means the undertaking of Avis Budget Car Rental Canada ULC
(formerly CCRC Canada ULC) dated April 20, 2005 in favour of the Limited
Partners and the Partnership;
 
"Event of Default" shall have the meaning ascribed thereto in Section 14;
 
"Guarantee" means this guarantee as amended, supplemented, modified, restated or
replaced from time to time;
 

--------------------------------------------------------------------------------


"Guarantor Financial Statements" means the audited balance sheet of the
Guarantor as at September 30, 2006 and the statements of income, retained
earnings and sources and application of funds for the year ended December 31,
2005 and the unaudited balance sheet of the Guarantor as at October 31, 2006 and
the statements of income, retained earnings and sources and application of funds
for the three-month period ending September 30, 2005 as reported on Form 10-K
and Form 10-Q, respectively, and, if applicable, Form 8-K, filed with the
Securities Exchange Commission;
 
"Guarantor's Obligations" means all, and any part, of the guarantees,
indemnities and obligations of the Guarantor to each Limited Partner under this
Guarantee;
 
"Indemnifiable Tax" means any tax other than a tax that would not be imposed in
respect of any payment under this Guarantee but for a present or former
connection between the jurisdiction of the government or taxation authority
imposing such tax and the relevant Limited Partner or a person related to such
Limited Partner (including, without limitation, a connection arising from such
Limited Partner or related person being or having been organized, present or
engaged in a trade or business in such jurisdiction, but excluding a connection
arising solely from such Limited Partner or related person having executed or
delivered documents in respect of, performed its obligations in respect of, or
received payment of, or enforced, the Servicer Obligations);
 
"Servicer Obligations" means the existing and future obligations of any kind of
any of the General Partners to each Limited Partner under those sections of the
LP Agreement listed in Schedule A annexed hereto and the obligations of Avis
Budget Car Rental Canada ULC to each Limited Partner pursuant to the CCRG
Undertaking, whether direct or indirect, absolute or contingent, matured or not;
and
 
"Subsidiary" has the meaning ascribed to such term in Section 2(5) of the Canada
Business Corporations Act, as amended.
 
(b)  Unless otherwise defined in subsection 1.1(a) (or elsewhere in this
Guarantee), all capitalized terms used in this Guarantee shall have the same
meanings ascribed thereto in, or incorporated by reference in, the LP Agreement.
 
2.  Guarantee.
 
Subject to the provisions hereof, the Guarantor unconditionally and irrevocably
guarantees in favour of each Limited Partner the punctual performance of all of
the Servicer Obligations. The Guarantor also agrees to pay all reasonable costs
and expenses incurred by each Limited Partner in enforcing its rights under this
Guarantee, including the reasonable fees and disbursements of counsel for such
Limited Partner incurred in connection with such enforcement (for greater
certainty, nothing in this Guarantee shall create or constitute (i) a monetary
payment, reimbursement or financial obligation of any kind on the Guarantor
unless the Guarantor fails to perform the aforementioned obligations pursuant to
the terms hereof, in which case each Limited Partner shall be entitled to sue
for monetary damages or (ii) an obligation of the Guarantor to perform any
future obligations which any Additional General Partner may owe to the Limited
Partner from time to time). If the expenses of any action, suit or proceeding in
enforcing rights
 

--------------------------------------------------------------------------------


 
under this Guarantee are to be paid by the Guarantor, the Limited Partners shall
conduct such action, suit or proceeding through the same legal counsel
acceptable to both Limited Partners, provided that a Limited Partner may employ
separate legal counsel if representation by the same legal counsel would be
inappropriate due to actual or potential differing interests between the Limited
Partners.
 
3.  Guarantee Absolute.
 
Subject to the provisions hereof, the liability of the Guarantor hereunder shall
be absolute and unconditional irrespective of:
 

(a)  
any amendment, release, discharge or waiver of, or any consent to departure from
or any extension of time, indulgence, compromise or dealing in respect of the LP
Agreement or the CCRG Undertaking;

 

(b)  
any change in the name, objects, capital, constating documents or by-laws of a
General Partner or Avis Budget Car Rental Canada ULC;

 

(c)  
the invalidity, unenforceability, irregularity, informality or illegality, in
whole or in part, of the LP Agreement or the CCRG Undertaking;

 

(d)  
any amalgamation, merger or reorganization of a General Partner or Avis Budget
Car Rental Canada ULC;

 

(e)  
the bankruptcy, winding-up, liquidation or dissolution of a General Partner or
Avis Budget Car Rental Canada ULC; or

 

(f)  
any other circumstance whatsoever, whether similar or not to the foregoing,
which might in any manner or to any extent (A) vary the risk of the Guarantor,
(B) constitute a legal or equitable release or discharge of the Guarantor, or
(C) otherwise diminish the liability of the Guarantor hereunder.

 
The Servicer Obligations are hereby guaranteed notwithstanding that it may have
been in excess of the powers of a General Partner to enter into the LP Agreement
or to perform its obligations thereunder or of Avis Budget Car Rental Canada ULC
to enter into the CCRG Undertaking or to perform its obligations thereunder or
that a General Partner or Avis Budget Car Rental Canada ULC shall be the subject
of any incapacity, disability or lack or limitation of status in respect
thereof. The Servicer Obligations are hereby guaranteed notwithstanding any
incapacity, disability or lack or limitation of status or power of a General
Partner to enter into the LP Agreement or to perform its obligations thereunder
or of Avis Budget Car Rental Canada ULC to enter into the CCRG Undertaking or to
perform its obligations thereunder.
 
4.  Dealings with a General Partner and Others.
 
(a)  Each Limited Partner may, without giving notice (other than any notice
required to be given to the Guarantor pursuant to the LP Agreement) to or
obtaining the consent of the Guarantor if no Trigger Event has occurred and each
Limited Partner may upon written notice to the Guarantor if a Trigger Event has
occurred and is continuing:
 
 

--------------------------------------------------------------------------------


 
 

(i)  
grant extensions of time and other indulgences;

 

(ii)  
take and give up security interests;

 

(iii)  
accept compositions;

 

(iv)  
grant releases and discharges, whether full, partial, conditional or otherwise;

 

(v)  
perfect, fail to perfect or fail to maintain the perfection of any security
interests;

 

(vi)  
release any undertaking, property or assets charged by any security interests to
third parties;

 

(vii)  
hold any monies received from a General Partner or others;

 

(viii)  
apply such monies against such part of the Servicer Obligations and change any
such application in whole or in part at any time and from time to time;

 
and,
 
(b)  each Limited Partner may upon written notice to the Guarantor:
 

(i)  
consent to or otherwise permit any assignment of a General Partner's rights or
obligations under the LP Agreement in compliance with the LP Agreement;

 

(ii)  
assign its own rights or obligations under the LP Agreement and the CCRG
Undertaking in compliance with the LP Agreement; or

 

(iii)  
delay in taking any action or otherwise deal or fail to deal with a General
Partner, Avis Budget Car Rental Canada ULC or others (including the Guarantor),

 
all as such Limited Partner may see fit, without prejudice to or in any way
discharging or diminishing the Guarantor's Obligations, and no loss of or in
respect of any other guarantees, indemnities or security interests received by
such Limited Partner from any other persons in respect of the Servicer
Obligations, whether occasioned through the fault of such Limited Partner or
otherwise, shall in any way discharge or diminish the Guarantor's Obligations.
 
5.  Subrogation.
 
The Guarantor shall have no right to be subrogated to the rights of a Limited
Partner under the LP Agreement or the CCRG Undertaking in respect of the
Guarantor's performance under this Guarantee in respect of the Servicer
Obligations until such time as all of the Servicer Obligations have been fully
performed or satisfied. In case of the liquidation,
 

--------------------------------------------------------------------------------


dissolution, winding-up, insolvency or bankruptcy of a General Partner or Avis
Budget Car Rental Canada ULC (whether voluntary or involuntary) or in the event
that a General Partner or Avis Budget Car Rental Canada ULC shall make an
arrangement or composition with its creditors, each Limited Partner shall have
the right to rank in priority to the Guarantor for such Limited Partner's full
claims in respect of the Guarantor's Obligations not then satisfied, and if any
amount shall be paid to the Guarantor in such circumstances when all of the
Guarantor's Obligations have not been paid or satisfied in full, such amounts
shall be held in trust for the benefit of such Limited Partner and shall be
forthwith paid to such Limited Partner on account of such unpaid Guarantor's
Obligations. If the Guarantor shall perform or satisfy any or all of the
Servicer Obligations and all of the Guarantor's Obligations shall have been
performed or satisfied in full, each Limited Partner will, at the Guarantor's
request and expense, forthwith execute and deliver to the Guarantor appropriate
documents, without recourse and without representation and warranty, necessary
to evidence the transfer by subrogation to the Guarantor of any of such Limited
Partner's rights under the LP Agreement or the CCRG Undertaking in respect of
the Servicer Obligations performed or satisfied by the Guarantor. If any amount
shall be paid to the Guarantor on account of any subrogation rights at any time
when all of the Guarantor's Obligations have not been paid or satisfied in full,
such amounts shall be held in trust for the benefit of each Limited Partner and
shall be forthwith paid to such Limited Partner on account of such unpaid
Guarantor's Obligations.
 
6.  Continuing Guarantee.
 
This Guarantee is a continuing guarantee and shall apply to and secure the
performance of any and all of the Servicer Obligations. This Guarantee may not
be terminated or determined by the Guarantor at any time.
 
7.  Performance by the Guarantor.
 
Notwithstanding Section 3, in honouring this Guarantee, the Guarantor shall be
entitled to perform or satisfy any Servicer Obligation on the same terms and
conditions and subject to the same rights and limitations as would have been
applicable to the carrying out of such obligations by a General Partner under
the LP Agreement or by Avis Budget Car Rental Canada ULC under the CCRG
Undertaking.
 
8.  Notice of Default.
 
If a General Partner or Avis Budget Car Rental Canada ULC defaults in the
performance of any of the Servicer Obligations and such default is continuing,
each Limited Partner is entitled to require the Guarantor to honour this
Guarantee by personally performing such Servicer Obligations forthwith. A
Limited Partner shall not be bound or obliged to pursue any remedy or exhaust
its recourse against a General Partner or Avis Budget Car Rental Canada ULC or
any other person or any securities in respect of such default before being
entitled to require the Guarantor to honour this Guarantee in respect of such
Servicer Obligation.
 

--------------------------------------------------------------------------------


9.  Additional Guarantees.
 
This Guarantee is in addition and without prejudice to any guarantees or
securities of any kind (including guarantees whether or not in the same form as
this Guarantee) now or hereafter held by a Limited Partner in respect of the
Servicer Obligations.
 
10.  No Waiver; Remedies.
 
No Limited Partner shall by any act, delay, omission or otherwise be deemed to
have waived any of its rights or remedies under this Guarantee and no waiver
shall be valid unless it is in writing and signed by each Limited Partner, and
then only to the extent therein set forth. A waiver by the Limited Partners of
any right or remedy under this Guarantee on any one occasion shall not be
construed as a bar to any right or remedy which the Limited Partners would
otherwise have on any future occasion. No failure to exercise nor any delay in
exercising on the part of a Limited Partner any right, power or privilege under
this Guarantee, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege under this Guarantee preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided under this Guarantee are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights or remedies provided by Applicable Law.
 
11.  Release and Discharge.
 
Once all of the Guarantor's Obligations have been performed or satisfied, this
Guarantee and the rights granted in it shall cease and be null and void, and
each of the Limited Partners shall, at the request and at the expense of the
Guarantor, execute and deliver to the Guarantor the documents required to
release and discharge this Guarantee.
 
12.  Representations and Warranties of the Guarantor.
 
The Guarantor represents and warrants to each Limited Partner on the date hereof
that:
 

(a)  
Organization. The Guarantor is a limited liability company validly existing
under the laws of the State of Delaware and has the power to own or lease its
property, to carry on its business as now being conducted by it and to enter
into this Guarantee and to perform its obligations hereunder;

 

(b)  
Authorization. This Guarantee has been duly authorized, executed and delivered
by the Guarantor and is a legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor by each Limited Partner in accordance with its
terms, except to the extent that enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;

 

(c)  
No Violation. The execution and delivery of this Guarantee by the Guarantor and
the consummation of the transactions herein provided for will not result in the

 
 

--------------------------------------------------------------------------------


 

  
material breach or material violation of any of the provisions of, or constitute
a material default under, or conflict with or cause the acceleration of any
obligation of the Guarantor under (i) any Contract to which the Guarantor is a
party or by which it is or its properties are bound, (ii) any provision of the
constating documents or by-laws or resolutions of the board of directors (or any
committee thereof) or shareholders of the Guarantor, (iii) any judgment, decree,
order or award of any court, governmental body or arbitrator having jurisdiction
over the Guarantor, (iv) any licence, permit, approval, consent or authorization
held by the Guarantor necessary to the operation of the Guarantor's business, or
(v) any Applicable Law, which breach, violation, default, conflict or
acceleration could reasonably be expected to have a material adverse effect on
the Guarantor;

 

(d)  
No Litigation, Etc. Other than as disclosed in the most recent Form 10-K, Form
10-Q and, if applicable, Form 8-K, filed by the Guarantor with the Securities
Exchange Commission, there are no material actions, suits, proceedings or
investigations commenced or, to the knowledge of the Guarantor, contemplated or
threatened against or affecting the Guarantor at law or in equity before or by
any governmental department, commission, board, bureau, court, agency,
arbitrator or instrumentality, domestic or foreign, of any kind, which in any
case would prevent or hinder the consummation of the transactions contemplated
by this Guarantee or which could reasonably be expected to have a material
adverse effect on the Guarantor;

 

(e)  
Guarantor Financial Statements. The Guarantor Financial Statements have been
prepared in accordance with U.S. GAAP and present fairly and disclose in all
material respects the financial condition, assets and liabilities of the
Guarantor as at the respective dates of the Guarantor Financial Statements and
the sales, earnings and results of operations for the Guarantor for the
respective periods covered by the Guarantor Financial Statements. There has been
no material adverse change in the results of operations, financial position or
condition of the Guarantor since the date of the most recent balance sheet
forming part of the Guarantor Financial Statements;

 

(f)  
Compliance with Applicable Laws. The Guarantor has conducted and is conducting
its business in compliance with all Applicable Laws of each jurisdiction in
which any material portion of its business is carried on and has all required
licences, permits, registrations and qualifications under the laws of each such
jurisdiction to carry on its business, except to the extent that failure to so
conduct its business or to have such licences, permits, registrations or
qualifications could not reasonably be expected to have a material adverse
effect on the Guarantor;

 

(g)  
Consents and Approvals. There is no requirement to make any filing with, give
any notice to or to obtain a licence, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Guarantee the failure of which would have a material adverse effect on the
Guarantor;

 
 

--------------------------------------------------------------------------------


 

(h)  
Solvency, Etc. The Guarantor is not insolvent and has not (i) admitted its
inability to pay its debts generally as they become due or failed to pay its
debts generally as they become due, (ii) proposed a compromise or arrangement to
its creditors, (iii) had any petition for a receiving order or bankruptcy filed
against it, (iv) consented to have itself declared bankrupt or wound up, (v)
consented to have a receiver, liquidator or trustee appointed over any part of
its assets, (vi) had any encumbrancer take possession of any of its property,
(vii) had any execution or distress become enforceable or become levied upon any
of its property which could reasonably be expected to have a material adverse
effect on the ability of the Guarantor to carry out its obligations hereunder,
or (viii) had any unsatisfied judgment outstanding against it for more than 15
days which could reasonably be expected to have a material adverse effect on the
ability of the Guarantor to carry out its obligations hereunder;

 

(i)  
Ownership of General Partners and Avis Budget Car Rental Canada ULC. The
Guarantor directly or indirectly owns all of the issued and outstanding shares
of each General Partner and Avis Budget Car Rental Canada ULC; and

 

(j)  
Full Disclosure. Neither this Guarantee nor any document to be delivered by the
Guarantor nor any certificate, report, statement or other document furnished by
the Guarantor to the Limited Partners, the Securitization Agents or the Rating
Agency in connection with the negotiation of this Guarantee contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading.

 
13.  Covenants of the Guarantor.
 
The Guarantor covenants and agrees with each Limited Partner that:
 

(a)  
The Guarantor shall preserve and maintain its existence (except in the case of a
merger, consolidation, dissolution or liquidation if the surviving entity
assumes all of the Guarantor's obligations hereunder), rights, franchises and
privileges and shall qualify and remain qualified to carry on business in each
jurisdiction in which the failure to do so would have a material adverse effect
on the Guarantor; provided, however, nothing in this clause shall prohibit or
limit in any respect transactions in the ordinary course of business of the
Guarantor or any of its Subsidiaries.

 

(b)  
Ownership of General Partners and Avis Budget Car Rental Canada ULC. The
Guarantor shall own, directly or indirectly, all of the shares of each General
Partner and Avis Budget Car Rental Canada ULC.

 

(c)  
No Defaults. The Guarantor shall promptly notify the Rating Agency and each
Securitization Agent of any events of default of which it is aware under this
Guarantee and any Trigger Events of which it is aware under the LP Agreement.

 
 

--------------------------------------------------------------------------------


 

(d)  
Guarantor Financial Statements. The Guarantor shall deliver to each Limited
Partner within 60 days of the end of the first three fiscal quarters of each
fiscal period of the Guarantor a copy of the unaudited income and cash flow
statements and the unaudited balance sheet of the Guarantor as at and for the
period then ended and, as soon as available but no later than 120 days after the
end of each fiscal year of the Guarantor a copy of the audited income and cash
flow statements and the audited balance sheet of the Guarantor as at and for the
period then ended.

 
14.  Events of Default.
 
The occurrence or existence of any one or more of the following events or facts
which is continuing (each an "Event of Default"), shall constitute an Event of
Default under this Guarantee:
 

(a)  
the failure by the Guarantor to perform or observe any Guarantor Obligation,
provided that if such failure is capable of being remedied, such failure shall
not constitute an Event of Default unless it remains unremedied for five
Business Days after written notice from a Limited Partner;

 

(b)  
the inaccuracy when made of a representation or warranty of the Guarantor
hereunder in any material respect, provided that if such inaccuracy is capable
of being remedied, then it shall not constitute an Event of Default unless it
remains unremedied for ten Business Days after written notice from a Limited
Partner;

 

(c)  
the Guarantor failing to pay when due any obligation (the "underlying
obligation") for a sum certain in excess of U.S.$25,000,000 and such failure
continuing for three Business Days after (i) written notice to the Guarantor
from the party to whom the underlying obligation is owed if there is no grace
period applicable to the underlying obligation or (ii) the expiry of any grace
period applicable to the underlying obligation;

 

(d)  
the Guarantor failing generally to pay its debts as they become due or admitting
its inability to do so or making a general assignment for the benefit of
creditors or being adjudicated a bankrupt or insolvent or seeking the protection
of Insolvency Legislation; or

 

(e)  
proceedings being taken by a third party against the Guarantor under Insolvency
Legislation or a receiver being appointed over, or execution being levied
against, any material portion of the assets of the Guarantor, unless such
proceedings are withdrawn or terminated with prejudice to the applicant within
60 days of having been commenced.

 

15.  
Guarantor to Investigate Financial Condition of General Partners and Avis Budget
Car Rental Canada ULC.

 
The Guarantor acknowledges that it has fully informed itself about the financial
condition of the General Partners. The Guarantor assumes full responsibility for
keeping fully
 

--------------------------------------------------------------------------------


informed of the financial condition of the General Partners and Avis Budget Car
Rental Canada ULC and all other circumstances affecting each General Partner's
or Avis Budget Car Rental Canada ULC's ability to perform the Servicer
Obligations and the Guarantor's ability to perform its obligations hereunder,
and agrees that no Limited Partner has a duty to report to the Guarantor any
information which such Limited Partner has or receives about the financial
condition of the General Partners or Avis Budget Car Rental Canada ULC or any
circumstances bearing on each General Partner's or Avis Budget Car Rental Canada
ULC's ability to perform the Servicer Obligations.
 
16.  Termination.
 
This Guarantee and the Guarantor's Obligations are irrevocable. The Guarantor
may not determine its liability in respect of any of Servicer Obligations,
including Servicer Obligations incurred in the future.
 
17.  Tax Indemnity.
 
All sums payable by the Guarantor to each Limited Partner under this Guarantee
shall be made free and clear of, and without deduction for, any taxes or duties
of whatsoever nature imposed, levied, collected, withheld or assessed by any
authority having power to tax, unless the withholding or deduction of such taxes
or duties is required by Applicable Law. If the Guarantor is so required to
deduct, then it shall promptly notify the relevant Limited Partner of such
requirement and pay to the relevant taxing authority the full amount required to
be deducted (including the amount required to be deducted from any additional
payment made pursuant to the immediately following clause) and, provided that
such taxes or duties are Indemnifiable Taxes, pay such additional amount as will
result in the receipt by such Limited Partner of such amounts as would have been
received by it had no such taxes or duties been required to be deducted. The
Guarantor will indemnify and hold harmless each Limited Partner from and against
any and all claims, damages and liabilities to which such Limited Partner may
become subject due to the failure of the Guarantor to deduct such taxes or
duties and remit same to any relevant taxing authority. The obligations under
this Section 17 shall survive the termination of this Guarantee.
 
18.  Notices.
 
Any notice, report, demand or other communication required or permitted to be
given or made hereunder shall be in writing and shall be sufficiently given or
made for all purposes if delivered personally or transmitted by fax to the party
or to an officer of the party to whom the same is directed, addressed as
follows:
 
(a) if to the Guarantor, addressed to it at:
 
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J.
USA 07054
 
Attention:  Treasurer
Fax No.:   (973) 496-3560
 

--------------------------------------------------------------------------------


and
 
Attention: Legal Department
Fax No.: (973) 496-3444
 
with a copy to:
 
Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, N.J.
USA 07054
 
Attention:  Treasurer
Fax No.:   (973) 496-3560
 
(b) if to the STARS Limited Partner, addressed to it at:
 
STARS Trust
 
c/o BNY Trust Company of Canada
 
4 King Street West
 
Suite 1101
 
Toronto, ON M5H 1B6
 
Attention: George Bragg,
 
President and Chief Executive Officer
 
Fax No.: (416) 360-1711
 
and
 
Attention: Patricia Benjamin
 
Assistant Treasurer and Trust Officer
 
Fax No.: (416) 360-1711
 
 
with a copy to the STARS Securitization Agent, addressed to it at:
 
BMO Nesbitt Burns Inc.
 
1 First Canadian Place
 
3rd Floor Podium
 
Toronto, ON M5X 1H3
 
Attention: Executive Managing Director,
Securitization and Structured Finance
Fax No.: (416) 359-1910
 
 

--------------------------------------------------------------------------------


 

(c)  
if to the Bay Street Limited Partner, addressed to it at:

 
Bay Street Funding Trust
 
c/o Montreal Trust Company of Canada
 
100 University Avenue
 
11th Floor
 
Toronto, ON M5J 2Y1
 
Attention: Account Administrator
 
Fax No.: (416) 981-9777
 
with a copy to the Bay Street Securitization Agent, addressed to it at:
 
Scotia Capital Inc.
 
68th Floor, Scotia Plaza
 
40 King Street West
 
P.O. Box 4085, Station "A"
 
Toronto, ON M5W 2X6
 
Attention: Director, Securitization
 
Fax No.: (416) 945-4534
 
(d) and if to the Rating Agency, addressed to it at:
 
Dominion Bond Rating Service Limited
 
200 King Street West
 
Suite 1304
 
Sun Life Centre, West Tower
 
P.O. Box 34
 
Toronto, ON M5H 3T4
 
Attention: Executive Vice President - Structured Finance
 
Fax No.: (416) 593-8432
 
Any such notice that is given by personal delivery shall be deemed to have been
received on the day of actual delivery thereof and any notice given by fax shall
be deemed to have been received on the first Business Day after the transmittal
thereof. A Limited Partner may change its address or fax number by giving
written notice of such change to the Guarantor or the Guarantor may change its
address or fax number by giving such notice thereof to each Limited Partner.
 
19.  Governing Law; Submission to Jurisdiction; Waiver of Immunities.
 
This Guarantee shall be governed by and construed in accordance with the laws of
the Province of Ontario and of Canada applicable therein and shall be treated in
all respects as an Ontario contract. The Guarantor hereby irrevocably submits to
the non-exclusive jurisdiction of any court sitting in the Province of Ontario
in any action or proceeding arising out of or relating to this Guarantee and the
Guarantor irrevocably agrees that all claims in respect of any such
 

--------------------------------------------------------------------------------


action or proceeding may be heard and determined in such Ontario court. The
Guarantor hereby irrevocably waives, to the extent permitted by Applicable Law,
the forum non conveniens defence to the maintenance of any such action or
proceeding. The Guarantor agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Section 19 shall affect the right of a Limited Partner to serve legal
process in any other manner permitted by Applicable Law or affect its right to
bring any action or proceeding against the Guarantor or its property and assets
in the courts of any other jurisdiction.
 
20.  Further Assurances.
 
The Guarantor shall at all times do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged or delivered all such further acts, deeds,
transfers, assignments and assurances as a Limited Partner may reasonably
require in order to give effect to the provisions of this Guarantee.
 
21.  Amendment in Writing.
 
This Guarantee may only be amended or supplemented by a written agreement signed
by the Guarantor and each Limited Partner and agreed to in writing by the Rating
Agency.
 
22.  Benefit and Binding Nature; Assignment.
 
This Guarantee shall bind the Guarantor, its successors and permitted assigns
and enure to the benefit of and be enforceable by each Limited Partner and its
respective successors and permitted assigns. None of the Limited Partners or the
Guarantor may assign any of its rights or obligations under this Guarantee
without the prior written consent of the others.
 
23.  Entire Agreement.
 
This Guarantee constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no representations, warranties, conditions, other agreements or
acknowledgements, whether direct or collateral, express or implied, that form
part of or affect this Guarantee except as specifically set forth herein. The
execution of this Guarantee has not been induced by, nor does the Guarantor rely
upon or regard as material, any representations, warranties, conditions, other
agreements or acknowledgements expressly made in this Guarantee, or the
agreements and other documents to be delivered pursuant hereto.
 
24.  Waiver of Notice of Acceptance.
 
The Guarantor waives notice of acceptance of this instrument.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Guarantor has executed this Guarantee this 11th day of
December, 2006.
 


 

     
AVIS BUDGET CAR RENTAL, LLC
 
     
by:
/s/ David B. Wyshner
       
Name: David B. Wyshner
Title: Executive Vice President, Chief Financial Officer and Treasurer
 



 




--------------------------------------------------------------------------------




SCHEDULE A
 
SERVICER OBLIGATIONS
 
2.8 Covenants of General Partners
 
(a)  Each General Partner shall at all times during the term of the LP Agreement
be a direct or indirect wholly-owned subsidiary of, and be controlled in fact
by, the Guarantor.
 
(b)  Each General Partner shall not, without the prior written consent of each
Limited Partner and the Rating Agency, have incurred or incur any liabilities or
enter into any obligations for or on behalf of the Partnership, otherwise than
those arising under or contemplated by the LP Agreement, the Assignment and
Assumption Agreement, any Licensee Vehicle Assignment Agreements and/or any
other Contract contemplated thereby or those arising in the normal course of the
business of the Partnership.
 
(c)  Each General Partner shall promptly notify the Rating Agency and each
Securitization Agent of any defaults of which it is aware under the LP
Agreement, the Assignment and Assumption Agreement, any Licensee Vehicle
Assignment Agreements, this Guarantee or any Repurchase Agreement.
 
(d)  The General Partners shall cause the Partnership to be registered as a
"vehicle dealer" under any applicable motor vehicle dealer, highway traffic or
other legislation where such registration is reasonably determined by the
General Partners to be necessary or desirable. Such registrations are to be made
promptly and, in any event, within 90 days of the date of the LP Agreement in
respect of the jurisdictions in which the Partnership carries on business as of
such date, and within 60 days from the date on which the Partnership commences
to carry on business in respect of any other jurisdiction.
 
4.1 Estimation Report
 
Not later than 12:00 noon (Toronto time) on each Estimation Date, the General
Partners shall provide to each Limited Partner an Estimation Report containing
the items set out in Section 4.1 of the LP Agreement.
 
4.2 Payout Report
 
Not later than 12:00 noon (Toronto time) on each Payout Reporting Date, the
General Partners shall provide to each Limited Partner a Payout Report
containing the items set out in Section 4.2 of the LP Agreement.
 
4.3 Settlement Report
 
Not later than 12:00 noon (Toronto time) on each Settlement Date, the General
Partners shall provide to each Limited Partner a Settlement Report containing
the items set out in Section 4.3 of the LP Agreement.
 

--------------------------------------------------------------------------------


4.4 Collections of Rental Revenues
 
Subject to the following sentence, the General Partners shall deposit all Rental
Revenues into the Rental Account as promptly as possible upon receipt, and, in
any event, no later than the first Business Day following receipt. So long as no
Trigger Event has occurred and is continuing, notwithstanding the foregoing
sentence, the General Partners may make a single deposit of Rental Revenues into
the Rental Account no later than 12:00 noon (Toronto time) on each Remittance
Date. All deposits of Rental Revenues into the Rental Account shall be made in
immediately available funds.
 
4.5 Prepayments
 
So long as the General Partners are entitled to remit Rental Revenues on a
monthly basis, as opposed to a daily basis, pursuant to Section 4.4 of the LP
Agreement, the General Partners shall deposit into the Rental Account and the
Vehicle Account the respective amounts set out in Section 4.5 of the LP
Agreement.
 
4.6 Rental Account
 
(a)  The General Partners shall manage for and in the name of Partnership the
Rental Account. The General Partners shall deposit all Rental Revenues as
received to the Rental Account in accordance with Section 4.4 of the LP
Agreement. The General Partners shall deposit all Hedge Receipts as received to
the Rental Account.
 
(b)  Subject to Section 8.5 of the LP Agreement, on each Remittance Date, the
General Partners shall distribute cash from the Rental Account as set out in
subsection 4.6(c) of the LP Agreement.
 
(c)  Notwithstanding subsection 4.6(c) of the LP Agreement, insofar as Expenses
consist of VAT payable upon the purchase of Partnership Vehicles, the General
Partners shall pay such Expenses directly from the VAT Account when the VAT
Account is not commingled with the Rental Account or from the Rental Account
when the Rental Account and the VAT Account are commingled, or may first
transfer the necessary amounts from the Rental Account or the VAT Account, as
the case may be, to the Vehicle Account to be remitted with the purchase of new
Vehicles.
 
4.7 Vehicle Account
 
(a)  The General Partners shall manage for and in the name of Partnership, the
Vehicle Account.
 
(b)  Subject to Section 8.5 of the LP Agreement, the General Partners shall
distribute cash from the Vehicle Account as set out in subsection 4.7(b) of the
LP Agreement.
 
4.8 VAT Account
 
The General Partners shall manage for and in the name of the Partnership the VAT
Account. The General Partners shall deposit to the VAT Account all amounts
collected by
 

--------------------------------------------------------------------------------


the Partnership on behalf of a governmental authority in respect of VAT as a
result of the rental or sale of Vehicles by the Partnership or the provision of
any other goods or services by the Partnership and any amount received by the
Partnership from a governmental authority as a refund of VAT.
 
For greater certainty, the obligations of the General Partners to make capital
contributions in the event of a shortfall as described in the Section 4.8 of the
LP Agreement is not a Servicer Obligation.
 
4.9 Eligible Investments
 
Pending the distribution required or allowed in the LP Agreement, the General
Partners may use funds in the Rental Account, the Vehicle Account and the VAT
Account to purchase Eligible Investments for the Partnership. The General
Partners agree to ensure the amounts on deposit in such account shall be
available in same day funds on the Business Day immediately preceding such
Remittance Date (except that any amounts used to purchase Eligible Investments
issued by BMO shall be made available in same day funds on the Remittance Date).
 
5.2 Powers and Duties of General Partners
 
(a)  In managing the business and affairs of the Partnership, the General
Partners shall utilize their own employees, business premises, owned or leased,
and communications and computer systems and these shall not be, and shall not be
held out to be, the employees, premises or systems of the Partnership.
 
(b)  The General Partners shall exercise their powers and discharge their duties
under the LP Agreement, honestly, in good faith and in the best interest of the
Partnership and in connection therewith shall exercise the degree of care,
diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances, but subject to the foregoing shall not be liable to
the Limited Partners for any act, omission or error in judgment made in good
faith.
 
(c)  Neither the General Partners nor any Affiliate of the General Partners
shall carry on any activities outside the Partnership in a manner detrimental to
the interests of the Partnership, including without limitation that neither the
General Partners nor any Affiliate of the General Partners shall directly or
indirectly own, invest in or operate a rental car business or businesses in
Canada which competes with the car rental business of the Partnership provided
that the Budget General Partner may have an interest in the Budget Vancouver
licensee or such other entities that each Limited Partner approves, acting
reasonably.
 
(d)  Unless a different standard is required by the terms of the LP Agreement,
the General Partners shall manage the business and affairs of the Partnership in
a manner consistent with the management by the Avis General Partner of its
vehicle rental business prior to June 1, 2004.
 
(e)  Without limiting the generality of Section 5.1 of the LP Agreement, the
General Partners shall have the full power and authority to, and shall, on
behalf and in the name of the Partnership:
 
 

--------------------------------------------------------------------------------


 

(i)  
acquire, insure and sell Vehicles;

 

(ii)  
operate the Rental Account, the Vehicle Account and the VAT Account;

 

(iii)  
pay the Expenses;

 

(iv)  
commence or defend any action or proceeding in connection with the Partnership;

 

(v)  
file on behalf of the Partnership returns required by any governmental or like
authority and make all related remittances and receive all related refunds and
credits;

 

(vi)  
maintain as valid and effective all registrations, qualifications, licences and
permits necessary or desirable for the Partnership in the conduct of its
business; and

 

(vii)  
do such other things as are in furtherance of or incidental to the business of
the Partnership or that are provided for in the LP Agreement.

 
(f)  The General Partners shall take all actions required to qualify, continue
and keep in good standing the Partnership as a limited partnership and to
maintain the limited liability of each Limited Partner in each jurisdiction
where the Partnership may carry on business or own property and to cause the
Partnership to register as a "motor vehicle dealer" in those provinces of Canada
where it is necessary or advisable for the Partnership to be so registered.
 
(g)  The General Partners shall enter into Vehicle Rental Agreements in their
own names on behalf of the Partnership as undisclosed principal.
 
(h)  The General Partners will, (i) in the conduct of the affairs of the
Partnership, put all Approved Dealers, Manufacturers and other Persons with whom
the Partnership does business in its own name on notice that each Limited
Partner is not liable for the obligations the Partnership, and (ii) include in
all Contracts entered into in the name of the Partnership a notice or the
provision to the effect that the Partnership is a limited partnership (each of
which conditions may be satisfied by contracting in the name of the Partnership
as a limited partnership).
 
(i)  The General Partners shall ensure at all times that the mix of Partnership
Vehicles are as set out in subsection 5.2(i) of the LP Agreement.
 
(j)  In buying Vehicles for the Partnerships, other than pursuant to the
Assignment and Assumption Agreement, the General Partners shall buy such
Vehicles in accordance with subsection 5.2(j) of the LP Agreement.
 
(k)  The General Partners agree that in operating the business of the
Partnership they shall at all times in all material respects comply with and
perform each term, condition, representation, warranty and covenant required to
be complied with or performed by the lessor under each Vehicle Rental Agreement
and will not take or omit to take any action that would
 

--------------------------------------------------------------------------------


cause any failure by the Partnership to so comply with and perform in all
material respects each such term, condition, representation, warranty and
covenant required to be complied with or performed by the lessor under each
Vehicle Rental Agreement.
 
(l)  The General Partners shall do or cause to be done all such acts and things
as a reasonable and prudent operator of a Vehicle rental business would do in
order to maintain, use, operate and manage the property, assets and undertaking
of such business which are necessary or of advantage to the proper conduct of
the business including all such acts and things referred to in subsection 5.2(l)
of the LP Agreement.
 
(m)  The General Partners shall at their own expense maintain the Partnership
Vehicles in good repair, working order and condition and, in the case of a
Vehicle subject to a Repurchase Agreement, to the standard required by the
relevant Repurchase Agreement.
 
(n)  The General Partners shall indemnify and hold harmless the Partnership
against any obligation of the Partnership to reimburse a Manufacturer for any
allowance or rebate paid by a Manufacturer to a General Partner in connection
with the sale of Partnership Vehicles to the Partnership.
 
(o)  The General Partners shall at their own expense provide insurance for the
business of the Partnership and for the Partnership Vehicles, as set out in
subsection 5.2(o) of the LP Agreement. The General Partners shall indemnify and
hold harmless the Partnership against all claims, losses and expenses within the
deductible amounts under such insurance policies.
 
(p)  Each General Partner shall continue to self insure and maintain adequate
reserves in respect of such self insurance as set out in subsection 5.2(p) of
the LP Agreement.
 
5.3 Restrictions on Operations and Activities
 
The General Partners will manage and conduct all aspects of the day-to-day
operations and other activities of the Partnership, subject, however, to the
restrictions that are in Section 5.3 of the LP Agreement; and the Partnership's
sole assets being as set out in subsection 5.3(f) of the LP Agreement.
 
5.4 Program Negotiation Vehicles
 
The General Partners shall deliver a signed copy of any letter of undertaking
referred to in subsection 5.4(a) of the LP Agreement to each Securitization
Agent and the Rating Agency as soon as reasonably practicable and, in any event,
prior to the Partnership purchasing Program Negotiation Vehicles from the
relevant Eligible Manufacturer.
 
5.5 Commingling of Partnership Assets
 
Subject to any monthly remittance of Rental Revenues pursuant to Section 4.4 of
the LP Agreement, the funds and assets of the Partnership shall not be
commingled with the funds or assets of any other Person (including those of the
General Partners).
 

--------------------------------------------------------------------------------


6.1 Books of Account
 
The General Partners will keep and maintain full, complete and accurate books of
account and records of the business of the Partnership. The Partnership books
shall be kept at the principal office from time to time of the Avis General
Partner. During the existence of the Partnership and for a period of three years
thereafter, such books of account and records shall be made available for
inspection by each Limited Partner or by its duly authorized representatives
during normal business hours at the principal office of the Avis General
Partner.
 
6.2 Annual Report and Income Tax Information
 
(a)  In addition to the reports required by Article 4 of the LP Agreement,
within 60 days after the end of each Fiscal Period, the General Partners shall
deliver to each Limited Partner (i) an annual report in respect of such Fiscal
Period prepared in accordance with and containing the items set out in paragraph
6.2(a)(i) of the LP Agreement and (ii) information concerning the amount of
Taxable Income or Taxable Loss and credits and charges to capital accounts
allocated to each Limited Partner and such other information as is necessary to
enable such Limited Partner to file income tax returns and partnership returns
with respect to such Limited Partner's income or loss from the Partnership in
respect of such Fiscal Period.
 
(b)  Within 120 days of the end of each Fiscal Period, the General Partners
shall deliver to each Limited Partner the statements referred to in
subparagraphs 6.2(a)(i)(A) and (B) of the LP Agreement with the report of the
Auditors thereon.
 
6.3 Fleet Reports
 
On each Settlement Date, the General Partners will make available a Fleet Report
to each Limited Partner.
 
6.4 Financial Reports of the Partnership
 
The General Partners shall deliver to each Limited Partner within 60 days of the
end of each of the first three fiscal quarters of each Fiscal Period a copy of
the unaudited income and cash flow statements and the unaudited balance sheet of
the Partnership as at and for the period then ended.
 
6.5 Financial Report of the General Partners and Avis Budget Car Rental Canada
ULC
 
Each General Partner shall deliver to each Limited Partner within 60 days of the
end of each of the first three fiscal quarters of each fiscal period of such
General Partner a copy of the unaudited income and cash flow statements and the
unaudited balance sheet of such General Partner as at and for the period then
ended and, as soon as available but not later than 120 days after the end of
each fiscal period of such General Partner, a copy of the unaudited income and
cash flow statements and the unaudited balance sheet of such General Partner as
at and for the period then ended. Each General Partner shall cause Avis Budget
Car Rental Canada ULC to deliver to each Limited Partner within 60 days of the
end of each of the first three fiscal quarters of each fiscal period of Avis
Budget Car Rental Canada ULC a copy of the unaudited income and cash flow
statements and the unaudited balance sheet of Avis Budget Car Rental
 

--------------------------------------------------------------------------------


Canada ULC as at and for the period then ended and, as soon as available but not
later than 120 days after the end of each fiscal period of Avis Budget Car
Rental Canada ULC, a copy of the audited income and cash flow statements and the
audited balance sheet of Avis Budget Car Rental Canada ULC as at and for the
period then ended.
 
6.6 Repurchase Agreements
 
The General Partners shall provide to each Securitization Agent and the Rating
Agency copies of all Repurchase Agreements entered into by the Partnership
promptly after they have been entered into by the Partnership and, in any event,
within 30 days after they have been entered into by the Partnership.
 
8.5 Distribution of Amounts in Accounts Upon Trigger Event
 
After the occurrence of a Trigger Event, the General Partners shall distribute
cash from the Rental Account and from the Vehicle Account as set out in Section
8.5 of the LP Agreement.
 
8.9 Liquidation of the Partnership's Assets
 
In connection with the dissolution of the Partnership, the General Partners
shall act as a receiver and liquidator of the assets of the Partnership and
shall settle the accounts of the Partnership and liquidate its assets, if any.
 
9.1 Indemnification by the General Partners
 
Without limiting any other rights which the Limited Partners may have under the
LP Agreement or under Applicable Law, each General Partner agrees to indemnify
each Limited Partner and its respective trustees, employees, officers,
directors, agents and assigns (collectively, the "Indemnified Parties") from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable legal fees and disbursements (all the foregoing
being collectively referred to as "Indemnified Amounts") awarded against or
reasonably incurred by any of the Indemnified Parties arising out of or as a
result of (a) the liability of such Limited Partner not being limited in the
manner provided in Section 2.14 of the LP Agreement (unless the liability of
such Limited Partner is not so limited as a result of any act or omission of
such Limited Partner) or (b) a breach or violation of those sections of the LP
Agreement set out in this Schedule A by a General Partner, excluding, however,
damages, losses, claims, liabilities, costs and expenses resulting from gross
negligence or wilful misconduct on the part of such Limited Partner. The
obligations of each General Partner in Section 9.1 of the LP Agreement shall
survive any termination thereof. Without limiting the generality of the
foregoing but subject to the exclusions referenced in (a) and (b), each General
Partner shall indemnify the Indemnified Parties for Indemnified Amounts awarded
or incurred as aforesaid relating to or resulting from:
 

(i)  
 by the General Partners pursuant thereto, which shall have been false,
incorrect or inaccurate in any material respect when made;

 
 

--------------------------------------------------------------------------------


 

 
by the General Partners pursuant thereto, which shall have been false, incorrect
or inaccurate in any material respect when made;

 

(ii)  
the failure of a General Partner to comply with any Applicable Law with respect
to any Partnership Vehicle or Vehicle Rental Agreement or the non-conformity of
any Vehicle Rental Agreement with any Applicable Law;

 

(iii)  
any claim for personal injury, death, property damage or product liability which
may arise by reason of, result from or be caused by, or relate to the use,
operation, maintenance or ownership of, the Partnership Vehicles; and

 

(iv)  
any material failure of a General Partner to perform its covenants or
obligations set out in this Schedule A in accordance with the provisions of the
LP Agreement.

 
9.2 Notification of Potential Liabilities
 
Each of the Partners will, upon learning of potential situations involving
possible liability under Article 9 of the LP Agreement, promptly notify the
other Partners thereof.
 
9.3 Litigation
 
At the request of a Limited Partner, each General Partner shall, at its expense,
co-operate with such Limited Partner in any action, suit or proceeding brought
by or against such Limited Partner relating to any of the transactions
contemplated by the LP Agreement, any Partnership Vehicles or Vehicle Rental
Agreements (other than an action, suit or proceeding by one Partner against
another Partner). In addition, each General Partner agrees to notify each
Limited Partner, at the General Partners' expense, promptly upon learning of any
pending or threatened action, suit or proceeding, if the judgment or expenses of
defending such action, suit or proceeding would be covered by Section 9.1 of the
LP Agreement and (except for an action, suit or proceeding by one Partner
against another Partner) to consult with such Limited Partner, concerning the
defence and prior to settlement.
 
9.4 Tax Indemnity
 
Each General Partner agrees to defend and save the Indemnified Parties harmless
from and against any and all liabilities arising out of the transactions
contemplated by the LP Agreement with respect to or resulting from any delay in
paying or any omission to pay any Taxes otherwise required under the LP
Agreement to be paid or withheld and remitted by or on behalf of such General
Partner on its own behalf, on behalf of a Limited Partner, on behalf of the
Partnership or on behalf of any Vehicle rental customers. If such General
Partner shall be required by Applicable Law to deduct or withhold any Taxes from
or in respect of any sum payable by or on behalf of the Partnership to a Limited
Partner under the LP Agreement or in connection with the execution, delivery,
filing or recording of the LP Agreement and of the other documents to be
delivered under the LP Agreement and the consummation of the transactions
contemplated by the LP Agreement, or if a Limited Partner shall be required to
pay any Taxes in respect of any sums received by the LP from the Partnership
under the LP Agreement:
 
 

--------------------------------------------------------------------------------


 

(a)  
such General Partner shall make such deductions or withholdings; and

 

(b)  
such General Partner shall pay forthwith the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with Applicable
Law and will provide to such Limited Partner copies of such forms as are
required to be provided to such authority evidencing the payment by such General
Partner.

 
9.7 Change in Circumstances
 
If any of the circumstances set out in Section 9.7 of the LP Agreement occurs,
the Partnership shall, from time to time upon demand by the relevant Limited
Partner, pay to such Limited Partner or the applicable Affected Person,
simultaneously with the payment of the Funding Discount Amount or the Bond
Interest Amount, as the case may be, the amount of any such increased cost
incurred, expenses or liabilities incurred, reduction in amounts received or
receivable, reduction in rate of return or required payment made or to be made.
 


 